     Case 2:21-cr-00049-MHT-JTA Document 151 Filed 06/09/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      Case No.: 2:21-CR-49-MHT-JTA
                                                 )
WILLIAM RICHARD CARTER, JR.                      )

                        MOTION TO WITHDRAW AS COUNSEL

      NOW COMES Undersigned Counsel, Stephen Ganter, and respectfully moves the

Court for an order allowing Undersigned Counsel and the Federal Defenders to withdraw

as appointed counsel for Defendant, WILLIAM RICHARD CARTER, JR., because Mr.

Carter has retained Alan Diamond, Kepler Funk, and Keith F. Szachacz to represent him.

      WHEREFORE, Undersigned Counsel respectfully requests an order be issued

relieving him and the Federal Defenders as counsel of record for Defendant.

      Dated this 9th day of June, 2021.


                                          Respectfully submitted,

                                          s/ Stephen Ganter
                                          STEPHEN GANTER
                                          Bar No.: TX24003732
                                          Federal Defenders
                                          Middle District of Alabama
                                          817 South Court Street
                                          Montgomery, AL 36104
                                          TEL: (334) 834-2099
                                          FAX: (334) 834-0353
                                          E-Mail: Stephen_Ganter@fd.org
      Case 2:21-cr-00049-MHT-JTA Document 151 Filed 06/09/21 Page 2 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )       Case No.: 2:21-CR-49-MHT-JTA
                                                        )
WILLIAM RICHARD CARTER, JR.                             )


                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 9, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                Respectfully submitted,

                                                s/ Stephen Ganter
                                                STEPHEN GANTER
                                                Bar No.: TX24003732
                                                Federal Defenders
                                                Middle District of Alabama
                                                817 South Court Street
                                                Montgomery, AL 36104
                                                TEL: (334) 834-2099
                                                FAX: (334) 834-0353
                                                E-Mail: Stephen_Ganter@fd.org
